PELHAM, J.
The defendant was tried and convicted of carrying a pistol concealed about his person. J. C. Worley, one of the principal witnesses against the defendant, testified to facts showing the guilt of the accused. The defendant examined as a witness in his be*122half one Ben Adams, and undertook to show by Adams the state of feeling existing between the witness J. C. Worley and the defendant. The solicitor interposed objections, and the court sustained the state’s objection and refused to allow the' defendant to prove by the witness the state- of feeling existing between Worley and the defendant. In this the court was in error. The defendant had a right to prove the state of feeling for the purpose of showing bias or ill will.—Henry v. State, 79 Ala. 42; McHugh v. State, 31 Ala. 317; Jones v. State, 76 Ala. 8; Polk v. State, 62 Ala. 237; Fincher v. State, 58 Ala. 215; Lodge v. State, 122 Ala. 97, 26 South. 210, 82 Am. St. Rep. 23.
The other rulings on the evidence are free from error, and the two charges requested by the defendant were properly refused; but for the error pointed out the case must be reversed.
Reversed and remanded.